DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 5/07/21. By virtue of this amendment, claim 2 is cancelled and thus, claims 1, 15 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Casey et al (US Pub. No: 2018/0168020).
Regarding claim 1,  a controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, in figures 1 and 12A, a method of controlling one or more lighting devices (172,174,176,178)(paragraphs[0046, 0054-0055,0058]), the method comprising:  the load control system (100,110) for controlling the one or more lighting devices (172, 174, 176, 178) according to a dynamic light scene, wherein the dynamic light scene comprises first lighting control settings (visible light sensor(180) and user (192)) for controlling an intensity of the light output of the one or more lighting devices(paragraphs [0076, 0077]), wherein the intensity changes over a time period(paragraphs[0007, 0063, 0065,0068,0097]), receiving an input signal indicative of an activation of 
Regarding claim 3, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that,  analyzing the second dynamic light scene to determine the change of the second intensity for the second time period, and wherein the step of generating the modified light scene comprises: generating the modified light scene such that the change of the intensity for the upcoming time period is relative to the change of the second intensity for the second time period, or vice versa. Paragraphs [0135,0136].
Regarding claim 4, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that,  further comprising: analyzing the dynamic light scene to determine a first number of peaks in the changing intensity for the upcoming time period, analyzing the second light scene to determine a second number of peaks in the changing intensity for the second time period, and wherein the step of generating the modified light scene comprises: determining a number of peaks in the changing intensity for the modified light scene based on the first and second number. Paragraphs [0005, 0014, 0044, 0127, 0135,0136,0148, 0154, 0301].
Regarding claim 5, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, wherein the second light scene has a duration shorter 
Regarding claim 6, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that,  wherein the second light scene has a duration shorter than the upcoming time period, and wherein the modified light scene is generated such that its duration is longer than the duration of the second light scene or substantially equal to the upcoming time period, and such that the modified light scene comprises an overlapping part wherein the dynamic light scene overlaps with the second light scene, and a non- overlapping time period wherein the dynamic light scene does not overlap with the second light scene, and such that, during the overlapping time period, the modified light scene is based on both the dynamic light scene and the second light scene, and such that, during the non-overlapping time period, the modified light scene is based on the dynamic light scene.
Regarding claim 7, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, wherein the second light scene has a duration shorter than the upcoming time period, and wherein the modified light scene is generated such that its duration is longer than the duration of the second light scene or substantially equal to the upcoming time period, and such that the modified light scene comprises an overlapping part wherein the dynamic light scene overlaps with the second light scene, and a non- overlapping time period wherein the dynamic light scene does not overlap with the second light scene, and such that, during the overlapping time period, the modified light scene is based on both the dynamic light scene and the second light scene, and such that, during the non-overlapping time period, the modified light scene is based on the dynamic light scene and based on one or more second lighting control settings of the second light scene.
Regarding claim 8, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, wherein the second light scene has a duration longer 
Regarding claim 9, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that,  wherein the modified light scene is based on the intensity changes of the second light scene that occur during the duration of the second light scene, or wherein the modified light scene is based on the intensity changes of the second light scene that occur during the upcoming time period. Paragraphs [0005, 0014, 0044, 0127, 0135,0136,0148, 0154, 0301].
Regarding claim 10, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that,  wherein the second light scene has a duration longer than the upcoming time period, and wherein the modified light scene is generated such that its duration is longer than the upcoming time period or substantially equal to the duration of the second light scene, and such that the modified light scene comprises an overlapping part wherein the dynamic light scene overlaps with the second light scene, and a non-overlapping time period wherein the second light scene does not overlap with the dynamic light scene, and such that, during the overlapping time period, the modified light scene is based on both the dynamic light scene and the second light scene, and such that, during the non-overlapping time period, the modified light scene is based on the second light scene and based on one or more second lighting control settings of the dynamic light scene.
Regarding claim 11, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, wherein the input signal is indicative of: a selection of the second light scene via a user interface, a trigger of a sensor device, or an activation of a pre-programmed second light scene. Paragraphs [0005, 0014, 0044, 0127, 0135,0136,0148, 0154, 0301].
Regarding claim 12, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, wherein the dynamic light scene comprises a first 
Regarding claim 13, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, a computer program product for a computing device, the computer program product comprising computer program code to perform the method of claim 1 when the computer program product is run on a processing unit of the computing device. Paragraphs [0055, 0057, 0170, 0346].
Regarding claim 14, a controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, a control system for controlling one or more lighting 
Devices(figure 1 and 12A, light fixtures, 172,174,176,178 ,paragraphs[0046, 0054-0055,0058]), the control system comprising: a lighting controller (100 or 110) configured to control the one or more lighting devices;  according to a dynamic light scene, wherein the dynamic light scene comprises first lighting control settings for controlling an intensity of the light output of the one or more lighting devices (172,174,176,178) wherein the intensity changes over a time period (paragraphs [0076, 0077]),
, a receivers configured to receive an input signal indicative of an activation of a second light scene during the time period(visible light sensor(180) and user (192)),  wherein the second light scene comprises one or more second lighting control settings for changing the light output of the one or more lighting devices (paragraphs [0132, 0133] for wakeup scene, bed),  and  a processors(controller(100, 110)); configured to analyze the dynamic light scene to determine the change of the intensity of the light output of the one or more lighting devices for an upcoming time period after the activation of the second light scene, generate a modified light scene by combining the dynamic light scene and the second the scene based on the second light settings of the second light scene and the determined change of the intensity of the upcoming time period of the dynamic light scene, and control the one or more lighting devices(172, 174, 176, 178)  according to the modified light scene during upcoming time 
Regarding claim 15, the controlling lighting loads to desired lighting pattern of Casey et al is obviously disclose or capable of performing that, a controller (100, 110) for use in the control system of wherein the controller comprises the receiver and the processor, and wherein the processor is configured to control the one or more lighting devices according to the modified light scene during upcoming time period by communicating the modified light scene to the lighting controller. Paragraphs [0217-0218, 0221, 0230,0232,0334, 0339].
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Magielse (WO 2018/054752).
Regarding 1, Magielse obviously disclose or capable of performing that, in figures 1-3 that, a method of controlling one or more lighting devices (101a-101b), the method comprising:  the load control system (figure 2, 400)) for controlling the one or more lighting devices (101a-101b) according to a dynamic light scene, wherein the dynamic light scene comprises first lighting control settings (scene selection(401)) for controlling an intensity of the light output of the one or more lighting devices(101a-101b), wherein the intensity changes over a time period(timeout determination(402), receiving an input signal indicative of an activation of a second light scene during the time period, wherein the second light scene comprises one or more second lighting control settings for changing the light output of the one or more lighting devices(101a,101b),  analyzing the dynamic light scene to determine the change of the intensity of the light output of the one or more lighting devices for an upcoming time period after the activation of the second light scene(101a-101b),  generating a modified light scene by combining the dynamic light scene based on the second light settings of the second light scene and the determined change of the intensity of the upcoming time period of the dynamic light scene, and lighting 
Regarding claim 14, Magielse obviously disclose or capable of performing that, in figures 1-3 that, a control system for controlling one or more lighting devices(figure 2-3, 101a-101b), the control system comprising: a lighting controller (400) configured to control the one or more lighting devices(101a-101b);  according to a dynamic light scene, wherein the dynamic light scene comprises first lighting control settings (scene selection(401) and timeout determination(402)) for controlling an intensity of the light output of the one or more lighting devices (101a-101b), wherein the intensity changes over a time period,  a receivers(monitoring(403) and sensor(107)) configured to receive an input signal indicative of an activation of a second light scene during the time period,  wherein the second light scene comprises one or more second lighting control settings for changing the light output of the one or more lighting devices (101a-101b),  and  a processor; configured to analyze the dynamic light scene to determine the change of the intensity of the light output of the one or more lighting devices for an upcoming time period after the activation of the second light scene, generate a modified light scene by combining the dynamic light scene and the second the scene based on the second light settings of the second light scene and the determined change of the intensity of the upcoming time period of the dynamic light scene, and control the one or more lighting devices(101a-101b))  according to the modified light scene during upcoming time period, wherein the second light scene is a second dynamic light scene comprising  second lighting control settings for controlling a second intensity of the light output of the one or more lighting devices, wherein the second intensity changes over a second time period. Page 6, lines 10-34 to page 13, lines 1-12.

Citation of pertinent prior art

Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844